Citation Nr: 1756848	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  14-25 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active service from April 1945 to January 1947.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied service connection for PTSD.  Jurisdiction has been transferred to the RO in Muskogee, Oklahoma.

The Veteran testified before the undersigned at a Board videoconference hearing in August 2017.  A transcript of the hearing has been associated with the claims file.

The Board acknowledges that the psychiatric disability issue on appeal was characterized by the RO as entitlement to service connection for "PTSD."  In light of the evidence of record reflecting additional psychiatric diagnoses, the Board has recharacterized the issue more broadly in order to clarify the nature of the benefit sought.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  In light of the favorable determination below, no prejudice to the Veteran has resulted from the Board's actions in this regard.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


FINDING OF FACT

Resolving doubt in favor of the Veteran, the Veteran has been diagnosed with a psychiatric disability due his experiences in Japan during World War II.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder, have been met.  38 U.S.C. §§ 1110, 1154 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issues adjudicated in this decision.

Applicable Laws

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection for PTSD generally requires:  (1) medical evidence diagnosing the condition in accordance with applicable criteria; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2017); Anglin v. West, 11 Vet. App. 361, 367 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).


Factual Background

The Veteran contends that service connection is warranted for an acquired psychiatric disorder.  Specifically, he contends that he has PTSD that is due to service in Japan.  In statements received in April 2012, the Veteran reported that he served in the Pacific during World War II and in Japan immediately after a cease fire.  He stated that while aboard the U.S.S. General Mann, there was constant threat of sinking due to Japanese mines.  He also stated that he would see dead bodies floating in the waters.  The Veteran reported that his job while in Japan was to transport dead bodies to gravesites.  He also asserted he was sent in ambulances and trucks to pick up dead bodies in body bags.  

The Veteran's military personnel records demonstrate that his military occupational specialties included rifleman, military policeman, and truck driver, light.  In the summary of occupations, it was reported that as a truck driver, light, the Veteran was assigned to the 118th Station Hospital in Kyushu, Japan.  He drove a 21/2-ton truck to haul medical supplies, equipment, and rations to the hospital.  He also drove the ambulance at times.  Further, he did day and night driving, loaded and unloaded the tuck, and serviced, maintained, and made emergency repairs to the vehicles.  

The Veteran was provided a VA examination in May 2012.  Following evaluation of the Veteran, the examiner concluded that there was no evidence of a mental disorder.  

In an April 2013 medical opinion provided by the Veteran's private treating physician, however, the physician determined that the psychological symptoms presented by the Veteran are consistent with a diagnosis of PTSD.  He opined that the Veteran suffers from PTSD due to his active duty service in the military.  He noted that his opinion was based in part on the results of a Detailed Assessment of Posttraumatic Stress (DAPS) administered in March 2013.  

The Veteran underwent an additional VA examination in June 2013.  The examiner determined that the Veteran did not have a diagnosis of PTSD that conformed to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria.  However, major depressive disorder was assessed.  The examiner determined that the condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  In support of his finding the examiner noted that although the Veteran's symptoms do not meet the full criteria for PTSD, his fear of mines in the harbor and handling dead bodies in Japan are at least as likely as not to have caused the Veteran's major depressive disorder.  Specifically, the Veteran has sleep issues related to memories of his wartime experiences, which are both symptoms of depression and a consequence of major depressive disorder.  The examiner concluded that the claimed stressors are consistent with being a significant reason for his depression.  

In a stressor statement in support of the claim received in July 2013, the Veteran stated that he transported wounded, sick, and deceased military and civilian personnel while stationed in Japan.  He also reported that he worked in the motor pool.  His secondary job was an ambulance driver.  

In a July 2013 memorandum from the Joint Services Records Research Center Coordinator, it was determined that the information required to corroborate the stressful events described by the Veteran were insufficient to send to the U.S. Army Joint Services Records Research Center and/or insufficient to allow for meaningful research of Marine Corps or National Archives Records Administration records.  

Analysis

After reviewing the evidence, and resolving doubt in favor of the Veteran, the Board finds that service connection for an acquired psychiatric disorder is warranted.   

The record contains differing opinions as to whether the Veteran has been diagnosed with a psychiatric disorder.  For example, at the time of the May 2012 VA examination, it was determined that there was no mental disability.  However, in an April 2013 private medical opinion, PTSD was assessed.  In a subsequent June 2013 VA examination, major depressive disorder was diagnosed.  

In considering the record in its entirety, and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for a psychiatric disability is warranted.  Although the mental health professionals who have most recently examined the Veteran have differed on the appropriate diagnosis, they agreed that the Veteran's current psychiatric disability is causally related to his active service experiences.  The Board finds the diagnosis of major depressive disorder most probative as it was rendered by a medical professional with the expertise necessary to opine on the question at issue in this case.  In addition, the examiner based his diagnoses on clinical findings and the Veteran's medical history and provided a rationale for his conclusions.  Although the private physician diagnosed PTSD, it is unclear whether it was based on the applicable DSM criteria as required by 38 C.F.R. § 4.125(a).  Notwithstanding, as major depressive disorder has been diagnosed, the first element of service connection is satisfied.   

The Veteran has asserted that his experiences during World War II caused his psychiatric disability.  Specifically, he reported that his military occupational specialty included ambulance driver, which required him to transport wounded, sick, and deceased military and civilian personnel.  He also reported a fear of sinking due to mines and seeing dead bodies floating in the waters.  The Board acknowledges that the service department determined that there was insufficient detail to undertake the necessary efforts to corroborate the Veteran's reports regarding in-service events for purposes of 38 C.F.R. § 3.304(f).  However, the Veteran's military personnel records confirm that his military occupational specialty included driving an ambulance, which is consistent with his report of transporting military and civilian personnel.  His statements are further supported by his service personnel records, with respect to his duty stations and responsibilities.  Moreover, having had the opportunity to observe the Veteran's demeanor at a hearing, the Board finds his statements to be credible.  Therefore, the Veteran's statements regarding an in-service event are sufficient to establish the second element of service connection for major depressive disorder. 

The remaining question, therefore, is whether there is competent medical evidence linking the Veteran's diagnosed psychiatric disorder to his active service.  As detailed herein, the June 2013 VA examiner concluded that the Veteran's fear of mines in the harbor and handling dead bodies in Japan are at least as likely as not to have caused the Veteran's major depressive disorder.

As set forth above, under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Given the evidence set forth above, such a conclusion cannot be made in this case.  Under these circumstances, the record is sufficient to award service connection for an acquired psychiatric disorder.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder, is granted.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


